Name: EEC: Regulation No 58 of the Commission laying down common quality standards for certain products listed in Annex I B to Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31962R0058EEC: Regulation No 58 of the Commission laying down common quality standards for certain products listed in Annex I B to Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables Official Journal 056 , 07/07/1962 P. 1606 - 1630 Finnish special edition: Chapter 3 Volume 1 P. 0033 Swedish special edition: Chapter 3 Volume 1 P. 0033 Danish special edition: Series I Chapter 1959-1962 P. 0180 English special edition: Series I Chapter 1959-1962 P. 0204 Greek special edition: Chapter 03 Volume 1 P. 0037 Spanish special edition: Chapter 03 Volume 1 P. 0030 Portuguese special edition Chapter 03 Volume 1 P. 0030 REGULATION No 58 OF THE COMMISSION laying down common quality standards for certain products listed in Annex I B to Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty establishing the European Economic Community; Having regard to the provisions of Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables, and in particular Article 2 (3) thereof; Having regard to the Opinion of the Management Committee for Fruit and Vegetables; Whereas Article 2 of Regulation No 23 provides that quality standards for the produce listed in Annex I B to that Regulation must be adopted not later than 30 June 1962; HAS ADOPTED THIS REGULATION: Article 1 The quality standards for the following products: >PIC FILE= "T0050805"> are set out in the Annexes to this Regulation and shall apply from 1 July 1962. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1970. For the Commission The President W. HALLSTEIN ANNEX I/1 Common quality standards for spinach I. DEFINITION OF PRODUCE This standard applies to spinach of varieties grown from Spinacia oleracea L. to be supplied fresh to the consumer, spinach for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for spinach put up in leaf or in heads at the dispatching stage, after preparation and packaging. B. Minimum requirements The produce must be: - sound - of fresh appearance - clean, substantially free from earth and from visible traces of fertilizers and pesticides - free from flower stems - free from foreign smell or taste. The washed produce must be adequately drained. In the case of spinach heads, the portion comprising the root must be cut close to the base of the outer leaves. The state of the produce must be such as to allow it to withstand transport and handling and to meet market requirements at the place of destination. C. Classification Spinach is graded in two quality classes which are defined below: (i) Class I Spinach in this class may be in leaf or in heads. The leaves must be: - intact - normal in colour and appearance for the variety and time of picking - free from damage caused by frost, animal parasites or diseases affecting appearance and edibility. In the case of leaf spinach, the leaf stalk must not exceed 10 cm in length. (ii) Class II This class comprises leaf spinach or spinach heads of marketable quality which does not qualify for inclusion in Class I but satisfies the minimum requirements set out in Section II B. III. SIZING Sizing is not compulsory for spinach. IV. TOLERANCES Tolerances in respect of quality are allowed in each package for substandard produce. (i) Class I : 10 % by weight of produce not satisfying the requirements for the class but meeting the requirements for Class II. (ii) Class II : 10 % by weight of produce not satisfying the requirements for the class but fit for consumption. In addition, in the case of spinach heads, a tolerance of 10 % by weight of heads having roots attached which do not exceed 1 cm in length from the base of the outer leaves, shall be allowed. V. PACKAGING AND PRESENTATION A. Uniformity The contents of every package must be uniform and contain only produce of the same variety and quality. Leaf spinach and spinach heads must not be mixed in the same package. B. Packaging The produce must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The produce when packaged must be free from any foreign bodies, including detached stems, yellow leaves and weeds. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050806"> B. Nature of produce "Leaf spinach" or "Spinach heads" (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. E. Official control mark for the produce (optional). ANNEX I/2 Common quality standards for witloof chicory I. DEFINITION OF PRODUCE This standard applies to the forced chicory sprouts obtained from the roots of "Brussels chicory" or "witloof chicory" (a variety of Cichorium intybus L.) to be supplied fresh to the consumer. II. QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality requirements for witloof chicory at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) The chicory must be: - intact - sound, i.e. free from reddish discoloration, frost-nip or rot, traces of bruising or damage by rodents, disease, insects or other parasites (subject to the special provisions for each class) - fresh in appearance - clean, in particular free from all earth-soiled leaves and traces of fertiliser or other chemicals - free from all abnormal external moisture - free from foreign smell or taste - pale, i.e. white to yellowish-white in colour - cut cleanly, immediately below the neck. (ii) The chicory must be sufficiently and evenly developed, and fresh enough to withstand transport and handling, to remain in good condition until it reaches its place of destination and to meet market requirements there. C. Classification (i) "Extra" Class Chicory in this class must be of superlative quality. It must, in particular: - be well-formed - be firm - be undamaged - have close heads, i.e. heads with a sharp, well-closed tip - not be greenish or glassy-looking - show no signs of the formation of a central stem. (ii) Class I Chicory in this class must be of good quality. It must, in particular: - be sufficiently firm - not be greenish - show no signs of the formation of a central stem. It may be less regular in shape, and the tips, without being open, may be less tight and close than for the "Extra" Class. III. SIZING Chicory is graded according to the maximum diameter of the widest section at right angles to the longitudinal axis and according to length. The diameter of the chicory may in no case be less than 2 75 cm when the latter is under 14 cm in length. It may in no case be less than 3 cm when the chicory is 14 cm or over in length. Chicory graded as "Extra" may not be more than 6 cm in diameter ; chicory graded as Class I may not be more than 8 cm in diameter. The length of the chicory may range from 9 cm up to but excluding 17 cm for the "Extra" Class, and from 9 cm up to but excluding 20 cm for Class I. Within the same package: (i) the maximum permissible difference in length between the pieces of chicory is 5 cm for the "Extra" Class, and 8 cm for Class I. (ii) the maximum permissible difference in diameter between the pieces of chicory is 2 75 cm for the "Extra" Class, and 4 cm for Class I. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements for its class. A. Quality tolerances (i) "Extra" Class : 5 % by number of pieces of chicory not satisfying the requirements of this class but meeting the requirements of Class I. (ii) Class I : 10 % by number of pieces of chicory not satisfying the requirements of this class but fit for human consumption. B. Size tolerances In any one package, 10 % by number of pieces of chicory whose length and diameter are no more than 1 cm above or below the extreme measurements for size-grades and uniformity given in Section III, subject to the minimum diameter specified. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed: - 10 % for the "Extra" Class - 15 % for Class I. V. PACKAGING AND PRESENTATION A. Uniformity Each package must contain only chicory of the same variety, quality and size. In the layers within each package the heads of chicory must be of uniform quality and size. B. Packaging The packaging must be such as to give the produce suitable protection. The packages must be clean and odourless. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the chicory. The chicory when packaged must be free from any foreign bodies. The chicory may be packed: (i) in cases, (ii) in small packages. The chicory must be arranged horizontally in layers one above another, and evenly in each layer. Small packages may contain only one layer of chicory. The chicory must be separated by protective material from the bottom, sides and lid of the packing case. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050807"> B. Nature of produce "Chicory" (witloof) (where the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. E. Official control mark (optional). ANNEX I/3 Common quality standards for shelling peas I. DEFINITION OF PRODUCE This standard applies to shelling peas of varieties grown from Pisum Sativum L. to be supplied fresh to the consumer, peas for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for peas at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) The pods must be: - intact - sound (subject to the special provisions for each class) - clean - free from all abnormal external moisture - free from foreign smell or taste. (ii) The peas themselves must be: - fresh - well-formed - sound, i.e. free from damage by insects or disease - of normal size. (iii) The state of the produce must be such as to allow it to withstand transport and handling and to meet market requirements at the place of destination. C. Classification Peas are graded in two quality classes which are defined below: (i) Class I Peas in this class must be of good quality. The pods must be: - typical of the variety in shape, size and colouring - with stalks attached - free from damage by hail - fresh and turgescent - well filled, containing at least five seeds, and - show no signs of deterioration through heating. The peas themselves must be: - well formed - tender - succulent and sufficiently firm, that is to say when squeezed between two fingers they should become flat without disintegrating - non-farinaceous - at least half the full-grown size but not full-grown - of the colour typical of the variety. (ii) Class II The peas may be riper than those in Class I. The pods may be: - slightly discoloured without having lost the colour typical of the variety - they may show very slight signs of superficial damage provided it is not progressive and there is no risk of the seeds being affected. Less fresh pods are permissible but wilted pods are not allowed. The pods must contain at least three seeds. The peas themselves may be: - less well formed - slightly less coloured - slightly harder. Over-mature peas are excluded. III. SIZING Sizing is not compulsory for peas. IV. TOLERANCES Tolerances in respect of quality are allowed in each package for substandard produce. (i) Class I : 10 % by weight of produce not satisfying the requirements for the class but meeting the requirements for Class II. (ii) Class II : 10 % by weight of produce not satisfying the requirements for the class but fit for consumption. In no circumstances shall these tolerances apply to produce affected by progressive diseases such as Ascochyta pisi or Ascochyta pinodella. V. PACKAGING AND PRESENTATION A. Uniformity The contents of every package must be uniform and contain only peas of the same origin, variety and quality. B. Packaging The produce must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The packages must be free from leaves, stems and other foreign bodies. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050808"> B. Nature of produce "Peas" (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. E. Official control mark (optional). ANNEX I/4 Common quality standards for beans I. DEFINITION OF PRODUCE This standard applies to beans grown from Phaseolus vulgaris L. and Phaseolus coccineus L. to be supplied fresh to the consumer, beans for shelling or processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for beans at the dispatching stage after preparation and packaging. B. Minimum requirements (i) The beans must be: - intact - sound (subject to the special provisions for each class) - of fresh appearance - clean, in particular free from any impurity or any visible trace of the chemicals used - free from foreign smell or taste - free from all abnormal external moisture. (ii) The beans must be of sufficient size. The state of the produce must be such as to enable it to withstand transport and handling, to be kept in good condition until it reaches its place of destination and to meet market requirements there. C. Classification (a) Fine beans ("needle beans"). Fine beans are graded in three quality classes which are defined below: (i) "Extra" Class Beans in this class must be of superlative quality and of the shape, size and colour characteristic of the variety. They must be: - turgescent - very tender - seedless and stringless - free from any defect. (ii) Class I Beans in this class must be of good quality. They must be turgescent and tender, and must have the characteristic shape, size and colour of the variety concerned. Slight discoloration, small seeds and short soft strings are permissible. (iii) Class II This class comprises fine beans of marketable quality which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. Such beans must be reasonably tender ; the seeds must not be too large. They may have minor superficial blemishes. (b) Beans, other. Beans, other, are graded in two quality classes which are defined below: (i) Class I Produce in this class must be of good quality and must have the shape, size and colouring characteristic of the variety. Such beans must be: - in such a condition that they can be easily broken by hand (this applies only to beans of the "mange-tout" variety) - young and tender - stringless, except in the case of beans for slicing - practically free from spots caused by the wind and free from any other blemish. The seeds must be small and tender for the variety concerned ; pods must be closed. (ii) Class II This class comprises beans of marketable quality which do not qualify for inclusion in the higher class but satisfy the minimum requirements specified above. Beans in this class must be: - reasonably young and tender. The seeds may be somewhat larger than in Class I but must nevertheless be tender for the variety concerned. Traces of disease or frost-nip are prohibited. However, minor superficial blemishes and slight spots caused by the wind are allowed. Beans with strings are permitted. III. SIZING Sizing is required only in the case of fine beans. Sizing is determined by the maximum diameter of the pod in accordance with the following classification: - very fine : width of the pod not exceeding 6 mm - fine : width of the pod not exceeding 9 mm - average : width of the pod exceeding 9 mm. "Fine" and "average" beans may not be placed in the "Extra" Class. "Average" beans may not be placed in Class I. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for substandard produce. A. Quality tolerances (i) "Extra" Class : 5 % by weight of beans not satisfying the requirements of the class but meeting the requirements of the class immediately below (Class I). (ii) Class I : 10 % by weight of beans not satisfying the requirements of the class but meeting the requirements of the class immediately below (Class II) ; of these, a maximum of 5 % may have strings in the case of varieties which should be stringless. (iii) Class II : 10 % by weight of beans not satisfying the minimum requirements but fit for human consumption. In no circumstances shall tolerances include produce affected by Colletotrichum (Gloeeosporium) Lindemuthianum blight. B. Size tolerances (fine beans) For all classes : 10 % by weight of the produce in each package not conforming to the standard size. C. Cumulative tolerances (fine beans) In no circumstances may quality and size tolerances together exceed: - 10 % in the "Extra" Class - 15 % in Classes I and II. V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform and contain only beans of the same origin, variety and quality. B. Packaging Packaging must be of such a kind as to ensure that the produce is properly protected. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The produce when packaged must be free from any foreign bodies. VI. MARKING Each package must bear the following particulars, legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050809"> B. Nature of produce Indication of type ("French beans", "runner beans", "fine beans") or variety (where the contents of the package are not visible from the outside) C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. Sizing (optional) indicated by "very fine", "fine", "average" for fine beans. E. Official control mark (optional). ANNEX I/5 Common quality standards for carrots I. DEFINITION OF PRODUCE This standard applies to roots of Daucus carota L. to be supplied fresh to the consumer, carrots for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for carrots at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) The roots must be: - sound and in particular free from any blemishes which might affect edibility and keeping quality - clean, that is to say: washed carrots must be free from all traces of soil or other extraneous matter other carrots must be practically free from excess dirt and impurities - firm, i.e. showing no signs of any softening - not running to seed, neither woody nor forked - free from foreign smell or taste - free from abnormal external moisture, i.e. sufficiently dried after washing. (ii) The state of the produce must be such as to allow it to withstand transport and handling and to meet market requirements at the place of destination. C. Classification (i) "Extra" Class Carrots in this class must be of superlative quality and must be washed. The roots must be: - whole - smooth - of fresh appearance - well shaped - free from fissures - free from cracks - free from traces of frost. Carrots in this class must have the characteristics and colouring typical of the variety Green tops are not allowed. (ii) Class I Roots in this class must be of good quality. They must: - be whole - be of fresh appearance - possess the characteristics and colouring typical of the variety. They may have the following defects: - slight malformation - slight defect in colouring - slight healed cracks - slight fissures caused by handling or washing. Green tops up to 1 70 cm for roots not longer than 8 cm and up to 2 70 cm for other roots are allowed. (iii) Class II This class comprises carrots of marketable quality which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. Healed cracks not reaching the core are allowed in this class. Green tops up to 2 70 cm for roots not longer than 10 cm and up to 3 70 cm for other roots are allowed. III. SIZING Sizing of carrots is determined either: - by the maximum diameter at the widest section, or - by the net weight per root (without foliage). (i) Early carrots1 and small root varieties, topped or with foliage Roots must not be less than 10 mm when sizing is by diameter and not less than 8 g when sizing is by weight. Roots must not be more than 40 mm when sizing is by diameter and not more than 150 g when sizing is by weight. 1 Roots in which growth has not been arrested. (ii) Storage carrots and large root varieties Roots must not be less than 20 mm when sizing is by diameter and not less than 50 g when sizing is by weight. For the "Extra" Class roots must not be more than 40 mm when sizing is by diameter and not more than 150 g when sizing is by weight. For all classes the difference in diameter or weight between the smallest and the largest root in any one package must not be more than 30 mm or 200 g. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for substandard produce. A. Quality tolerances (i) "Extra" Class 5 % by weight of roots having tops with a slight trace of green colouring, this tolerance not being taken into consideration in the calculation of the cumulative tolerances. 5 % by weight of roots not satisfying the requirements for the class but meeting the requirements of the class immediately below (Class I). (ii) Class I 10 % by weight of roots not satisfying the requirements for the class but meeting the requirements of the class immediately below (Class II). (iii) Class II 10 % by weight of roots not satisfying the minimum requirements but fit for consumption. B. Size tolerances In any one package 10 % by weight of roots not meeting the size requirements. When the roots are loaded in bulk, this tolerance applies to each unit of transport or to each lot if the unit of transport contains several lots. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed: - 10 % for the "Extra" Class, and - 15 % for Classes I and II. V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be of the same variety and quality. B. Packaging The roots may be put up in one of the following ways: (i) In bunches (early carrots and small root varieties). The roots must be presented with their foliage which must be fresh, green and sound. The bunches in each package should be practically uniform in weight and size and arranged evenly in one or more layers. (ii) Topped The foliage must be screwed or cut off at the top of the root without damaging the root. The roots may be: (a) put up in small unit packages for direct sale to the consumer, (b) arranged in several layers or not, (c) dispatched in bulk (loaded direct into a transport container) for Class II. The produce must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. When packaged, the roots should be free from earth (when the roots are washed) or other foreign bodies. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050810"> B. Nature of produce (i) "Early carrots", "small root varieties" or "storage carrots" (when the contents of the package are not visible from the outside). (ii) Name of the variety for the "Extra" Class. C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications - Quality Class - Size (optional) - Number of bunches in the case of bunched carrots. E. Official Control Mark (optional). ANNEX I/6 Common quality standards for artichokes I. DEFINITION OF PRODUCE This standard applies to heads of the Cynara Scolymus L. to be supplied fresh to the consumer, artichokes for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for artichokes at the dispatching stage, after preparation and packaging. B. Minimum requirements The heads must be: - fresh in appearance, and in particular showing no sign of withering - intact - sound, and in particular free from deterioration affecting edibility or keeping quality - clean, and in particular free from dirt and all traces of chemicals - free from foreign smell or taste. C. Classification Artichoke heads are graded, according to their quality characteristics, into the three classes defined below. (i) "Extra" Class Artichoke heads in this class must be of superlative quality. They must possess all the characteristics (in particular, well-closed central bracts) and the colour typical of the variety. They must have no defects. In addition, the ducts in the base must show no incipient woodiness. (ii) Class I Artichoke heads in this class must be of good quality. They must have the shape typical of the variety and the central bracts must be well closed, in accordance with the variety ; in addition, the ducts in the base must show no incipient woodiness. They must have no defects except the following: - slight deterioration due to frost (cracks) - very slight bruising. (iii) Class II Artichoke heads in this class must be of marketable quality. They may be slightly open. In addition, they may have the following defects: - slight malformation - deterioration due to frost ("nipped" artichokes) - slight bruising - slight stain on the outer bracts - incipient woodiness of the ducts in the base. III. SIZING Artichoke heads are graded according to the maximum equatorial diameter. The scale given below is compulsory for the "Extra" Class and Class I and optional for Class II: Diameter of 13 cm and over Diameter from 11 cm up to but excluding 13 cm Diameter from 9 cm up to but excluding 11 cm Diameter from 7 75 cm up to but excluding 9 cm Diameter from 6 cm up to but excluding 7 75 cm. Artichoke heads in Class II not conforming to the above scale must be graded as follows: Diameter of 13 cm and over Diameter from 9 cm up to but excluding 13 cm Diameter from 6 cm up to but excluding 9 cm. Finally, a diameter from 3 75 cm up to but excluding 6 cm is allowed for artichokes of the "Poivrade" and "Bouquet" varieties. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for substandard produce. A. Quality tolerances (i) "Extra" Class : 5 % by number of heads not satisfying the requirements of the class but meeting the requirements of Class I. (ii) Class I : 10 % by number of heads not satisfying the requirements of the class but meeting the requirements of Class II. (iii) Class II : 10 % by number of heads not satisfying the requirement of the class but fit for consumption. B. Size tolerances In any one package a maximum of 10 % by number of heads not conforming to the size standards is allowed. However, they must belong to the size-grade immediately above or below, with a maximum diameter of 5 cm for heads in the smallest sizegrade (6 to 7.5 cm). No size tolerance is allowed for artichokes of the "Poivrade" or "Bouquet" varieties. C. Cumulative tolerances In no case may quality and size tolerances taken together exceed: - 10 % in the "Extra" Class - 15 % in Classes I and II. V. PACKAGING AND PRESENTATION A. Uniformity Each package must contain heads of the same variety, quality and size. B. Packaging The produce must be reasonably packed having regard to the size of the produce and the type of packaging, i.e. without empty spaces or crushing. The stalks must not be longer than 10 cm and must be cut off cleanly. If wooden packaging is used, the produce must be separated at least from the bottom, the two longer sides and from the lid, if any, by paper or any other appropriate means. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050811"> B. Nature of produce - "Artichokes" (when the contents of the package are not visible from the outside) - Name of the variety for the "Extra" Class - "Poivrade" or "Bouquet" for heads with a diameter from 3 75 cm up to but excluding 6 cm. C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications - Class - Number of heads or net weight - Size-grade, shown in terms of the minimum and maximum diameter of the heads. E. Official control mark (optional). ANNEX I/7 Common quality standards for table grapes I. DEFINITION OF PRODUCE This standard applies to table grapes from varieties of Vitis vinifera to be supplied fresh to the consumer and belonging to the table varieties set forth in the annexed list. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for table grapes at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) Bunches and berries must be: - sound - clean, and in particular free from all visible traces of chemicals - free from damage by insects or disease - free from all visible traces of mould - free from abnormal external moisture - free from foreign smell or taste. (ii) In addition, berries must be: - well-formed - normally developed - firmly attached to the stalk. Pigmentation due to sun is not a defect. (Burst or damaged berries must be cut out, without unduly depleting the bunches.) (iii) Bunches must have been carefully picked. The state of ripeness must be such as to allow the produce to withstand transport and handling and to meet market requirements at the place of destination. C. Classification (i) "Extra" Class Table grapes in this class must be of superlative quality. In shape, size and colouring the bunches must be typical of the variety, allowing for the district in which they are grown, and have no defects. (ii) Class I Table grapes in this class must be of good quality. In shape, size and colouring the bunches must be typical of the variety, allowing for the district in which they are grown. Berries must be firm, firmly attached and, as far as possible, have their bloom intact. They may, however, be less evenly spaced along the stalk than in the "Extra" Class. The following are allowed: - slight malformation - slight defect in colouring - very slight sun burns affecting the skin only. III. SIZING The following minimum size requirements per hunch are laid down for hothouse grapes and for large-berry and small-berry grapes grown in the open ground: >PIC FILE= "T0050812"> (Note - A classified list of hothouse varieties and open ground large-berry and small-berry varieties appears in Annex I to this standard.) IV. TOLERANCES Tolerances are allowed in each package for substandard fruit. A. Quality tolerances (i) "Extra" Class : 5 % by weight of fruit not satisfying the requirements of the class but meeting the requirements of the class immediately below (Class I). (ii) Class I : 10 % by weight of fruit not satisfying the requirements for the class but meeting the minimum requirements. B. Size tolerances: (i) "Extra" Class : 10 % by weight of bunches per package not satisfying the size requirements for the class but meeting the size requirements for Class I. (ii) Class I : 10 % by weight of bunches per package not satisfying the size requirements for the class but not below the following minimum sizes: >PIC FILE= "T0050813"> C. Cumulative tolerances: In no case may quality and size tolerances taken together exceed: - 10 % for the "Extra" Class - 15 % for Class I. V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only bunches of the same variety and class, and the same degree of ripeness. In the case of the "Extra" Class, the bunches must be of more or less identical size and colouring. B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. In the case of the "Extra" Class, the grapes must be packed in a single layer when the contents of the package weigh more than 1 kg. The produce in each package must be free from any foreign bodies. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the fruit. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050814"> B. Nature of produce - "Table grapes" (when contents of the package are not visible from the outside) - Name of the variety. C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. E. Official control mark (optional). ANNEX I/7 Annex I List of Varieties >PIC FILE= "T0050815"> >PIC FILE= "T0050816"> ANNEX I/8 Common quality standards for cherries I. DEFINITION OF PRODUCE This standard applies to cherries, fresh fruit grown from varieties of Prunus Avium L. and Prunus Cerasus L., supplied fresh to the consumer, cherries for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for cherries at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) The fruit must be: - of fresh appearance - sound - firm (according to the variety) - clean, in particular free from all traces of chemicals - free from abnormal external moisture - free from foreign smell and taste - without any parasitic disease - with the stalk attached - free from defects and in particular from traces of frost, burning, cracks, bruising. (ii) The fruit must be sufficiently developed and must have reached a suitable degree of ripeness to enable it to withstand transport and handling, to be kept in good condition until it reaches its place of destination and to meet market requirements there. C. Classification (i) "Extra" Class Fruit in this class must be of superlative quality. It must be typical of the variety in shape, size and colouring. It must be free from all defects. (ii) Class I Fruit of this class must be of good quality. It must possess the characteristics typical of the variety. It may, however, be slightly deformed, with a colouring less typical of the variety. III. SIZING Cherries are graded according to the maximum equatorial diameter. The minimum diameter for the "Extra" Class is 20 mm. The minimum diameter for Class I is: - 15 mm for early varieties - 17 mm for other varieties. IV. TOLERANCES Tolerances in respect of quality and size are allowed in each package for substandard produce. A. Quality tolerances (i) "Extra" Class : 5 % by weight of fruit not satisfying the requirements for the class but meeting the requirements of the class below (Class I). Of these 5 %, not more than 2 % may consist of split or worm-eaten fruit. These tolerances shall not apply to fruit which is over-ripe or unfit for consumption. (ii) Class I : 10 % by weight of fruit not meeting the minimum requirements but fit for consumption. Of this 10 %, not more than 4 % may consist of split or worm-eaten fruit. These tolerances shall not apply to fruit which is over-ripe. B. Size tolerances For all classes : 10 % by weight of fruit not corresponding to the prescribed size, provided, however, that the diameter is not less than: - 17 mm in the "Extra" Class - 15 mm and, in the case of the earlier varieties, 13 mm in Class I. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed: - 10 % for the "Extra" Class - 15 % for Class I. V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform and consist exclusively of fruit of the same variety, quality and size. Fruit graded in the "Extra" Class must be of uniform colouring and maturity. B. Packaging Packaging must provide reasonable protection for the produce. The goods must be separated from the bottom, the sides and the lid, if any, by some appropriate form of protection. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The fruit when packaged must be free from leaves, twigs and other foreign bodies. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification >PIC FILE= "T0050817"> B. Nature of produce - "Cherries" (when the contents of the package are not visible from the outside) - Name of the variety for the "Extra" Class (optional). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications Class. E. Official control mark (optional). ANNEX I/9 Common quality standards for strawberries I. DEFINITION OF PRODUCE This standard applies to strawberries grown from varieties of Fragaria to be supplied fresh to the consumer, strawberries for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for strawberries at the dispatching stage, after preparation and packaging. The standard applies to strawberries in general, the designation of the specific varieties being left to each country. B. Minimum requirements (i) The fruit must be: - intact, undamaged - with the calyx and a short green unwithered stalk attached (except in the case of wild strawberries) - sound - free from insect bites or traces of disease - clean, in particular free from dirt and all visible traces of chemicals - fresh, but not washed - free from all abnormal external moisture - free from foreign smell or taste. (ii) The fruit must have been carefully hand-picked and must be fully and normally developed. The state of ripeness must be such as to allow the fruit to withstand transport and handling and to meet market requirements at the place of destination. C. Classification (i) "Extra" Class Fruit in this class must be of superlative quality. - in colouring and shape it must be typical of the variety and it must be particularly uniform and regular with respect to degree of ripeness, colour and size1 - it must be bright in appearance, taking account of the variety - it must be free from earth. (ii) Class I Fruit in this class must be of good quality. - it may be slightly less uniform in size, shape and appearance - from the standpoint of colour, it may show a small white conical point - it must be practically free from earth. 1These uniformity requirements for the "Extra" Class may be applied a little less strictly in the case of wild strawberries. III. SIZING Sizing is determined by the maximum diameter of the equatorial section. Strawberries must be of the following minimum sizes: >PIC FILE= "T0050818"> However, for Class I produce marketed from the beginning of the season up to 5 June the minimum size for large varieties is reduced to 18 mm. A List of large and small varieties appears in Annex I to this standard. IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package. A. Quality tolerances (a) "Extra" Class : 5 % by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for Class I. (b) Class I : 10 % by number or weight of fruit not satisfying the requirements for the class, excluding fruit visibly attacked by rot or showing pronounced bruising. For both classes the above tolerances may in no case exceed 2 % of spoilt fruit. B. Size tolerances For all classes : 10 % by number or weight of fruit per package conforming to the minimum size required for the class and size group. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed: - 10 % for the "Extra" Class - 15 % for Class I. V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same origin, variety and quality class. Embellishment of the goods is strictly prohibited. B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. Small unit packages and any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the fruit. The fruit when packaged must be free from any foreign bodies. Fruit in the "Extra" Class must be particularly well presented. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside (these particulars may appear on a label placed inside the package): A. Identification >PIC FILE= "T0050819"> B. Nature of produce "Strawberries" (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name D. Commercial specifications - Class - Size - Variety. E. Official control mark (optional). ANNEX I/9 Annex I List of Varieties (a) Large Varieties Asieta Auchincruise Climax Auzuss Cambridge Prizewinner Cambridge Vigour Director Paul Walbaum Gauntlet George Settwedel Gorella Hansa Lihama Macherauchs SpÃ ¤ternte Madame Lefever Madame Moutot (= Hanekam) Merton Princess Mieze Schindler Oberschlesien Pillnitz Rovena Red Gauntlet Room van Vlaanderen Royal Sovereign Senga Sengana Sieger Sieletz Souvenir de Charles Machiroux Triomphe de Tihange (= Merveilleuse de Tihange) Ville de Paris (b) Small Varieties Ada Herzberg Cambridge Favourite Deutsch Evern Fertility Gave's Royal GÃ ©nÃ ©ral de Gaulle Hamburg Jucunda Ladette Macherauchs Deuerernte Macherauchs (= FrÃ ¼hernte) Marie-France Nobile (= Brusca) Perla Regina Reine des PrÃ ©coces Robinson Royale du Vaucluse Sannier Sans Rivale Senga 146 Senga Precosa SpÃ ¤te aus Leopoldshall Surprise des Halles Surprise du Vaucluse Tardive de Leopold Voltaire Ydun